DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-9) in the reply filed on December 17th, 2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17th, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labyed et al (2017/0042511) in view of Fujiwara et al (JP 2018093899).
Regarding claim 1, Labyed et al disclose a method for clutter reduction in elasticity imaging with an ultrasound scanner, the method comprising:
	transmitting acoustic radiation force from a transducer of the ultrasound scanner to tissue of a patient, the tissue responding to stress caused by the acoustic radiation force ([0002] – tissue displacement is caused by a wave generated from a stress, such as an acoustic force radiation impulse (ARFI); similarly, [0027] – ARFI, [0028] – stress on tissue sufficient to displace);
	transmitting by the ultrasound scanner a sequence of ultrasound pulses ([0006] – a transducer transmits multiple pushing pulses in sequence; [0030] – multiple pushing pulses are transmitted in sequence);
	receiving by the ultrasound scanner ultrasound echoes responsive to the ultrasound pulses of the sequence ([0036] – a transducer and beamformer acquire echo data at different 
	isolating harmonic and fundamental components of the ultrasound echoes ([0089] – isolating information at a second harmonic or other frequency band relative to the transmit frequency band, two or more receive beams are combined to isolate information at a desired frequency band, such as a second harmonic, cubic fundamental or other band);
	determining first displacements of the ultrasound echoes (displacement of first profile) and second displacements of the ultrasound echoes (displacement of second profile) (abstract – multiple displacement profiles);
	forming combined displacements from a subtraction of a difference from the first displacements, the difference being of the first displacements from the second displacements ([0095] – combine displacements from difference profiles, such as subtracting one displacement profile from another);
	estimating an elasticity from the combined displacements ([0096]processes may be used to estimate elasticity); and
	generating an image of the elasticity ([0097] – generate elastography images, elastic values modulate the color at locations in the region of interest).
	Labyed et al further disclose motion information from harmonic and fundamental components ([0089] – isolating information at a desired frequency band which includes harmonic and fundamental, further, the information from these frequency bands are motion information), but fail to explicitly disclose determining first displacements of the harmonic 
	However, Fujiwara et al teach in the same medical field of endeavor, determining first displacements of the harmonic components of the ultrasound echoes and second displacements of the fundamental components of the ultrasound echoes (p.7, paras 3 and 4 - displacement component extraction unit 23 extracts the fundamental wave component and each harmonic component included in the displacement measured by the displacement measurement unit 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second displacements and harmonic and fundamental components of Labyed et al with determining first displacements of the harmonic components of the ultrasound echoes and second displacements of the fundamental components of the ultrasound echoes of Fujiwara et al as it would provide frequency components which are generated by tissue displacement and are used to provide diagnostic data including elasticity using an ultrasound medical apparatus as set forth.
	Regarding claim 2, Labyed et al disclose detecting reference tissue information prior to transmitting the acoustic radiation force ([0040] – reference set of data, [0041] – reference is a first or other set of data or data from another scan and before the stress); and 
determining the first and second displacements as a function of the reference tissue information ([0041] – the same reference is used for the entire displacement detection).

Regarding claim 5, Labyed et al disclose wherein determining the first and second displacements comprises determining first and second displacement profiles of displacement as a function of time and location (abstract – multiple displacement profiles for a given location; [0024] – tissue displacements over time (i.e., displacement profiles)).
Regarding claim 7, Labyed et al disclose wherein estimating comprises determining a peak displacement ([0063] – the peak or maximum amplitude in the profile is determined; [0079] – indication of peak of time; [0096] – peak identification).
Regarding claim 8, Labyed et al disclose wherein generating the image comprises generating a shear wave velocity image, the elasticity comprising a shear wave velocity ([0097] – a shear wave velocity image is generated, the elasticity values modulate the color at locations in the region of interest).
Regarding claim 9, Labyed et al disclose repeating the transmitting of the ultraosund pulses, the receiving of the ultrasound echoes over the time, the determining, the forming, and the estimating for different spatial locations, and wherein generating the image comprises generating the image representing the elasticity as a function of the different spatial locations ([0074] – repeating the entire process for different locations).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labyed et al (2017/0042511) in view of Fujiwara et al (JP 2018093899) as applied to claim 1 above, and further in view of Shinichiro et al (WO 2006/123742).

However, Shinichiro et al teach in the same medical field of endeavor, wherein isolating comprises isolating the harmonic component from summing the ultrasound echoes from inverted ones of the ultrasound pulses ([0005]; [0041] – the pulse inversion mode is a means of acquiring a harmonic component…adding the reflected waves…) and isolating the fundamental component from subtracting the ultrasound echoes from the inverted ones of the ultrasound pulses (claim 6 – the pulse inversion mode, body motion is measured using the fundamental wave component obtained by subtracting the reflected waved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the isolating of the harmonic component and fundamental component of Labyed et al as modified by Fujiwara et al with isolating the harmonic component from summing and isolating the fundamental component from subtracting as it would provide a well-known method for isolating the harmonic and fundamental components for ultrasound imaging as set forth in Shinichiro et al.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labyed et al (2017/0042511) in view of Fujiwara et al (JP 2018093899) as applied to claim 1 above, and further in view of Freiburger et al (2015/0272547).

However, Freiburger et al teach in the same medical field of endeavor, weighting the first or second displacements ([0065] - displacement weighted by distance from the focal point of the pushing pulse; [0078] – isolate harmonic, fundamental or other band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first displacements of Labyed et al as modified by Fujiwara et al with weighting the first displacements or second displacements of Freiburger et al as it would provide a characteristic of the tissue ([0065]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793